Citation Nr: 1011459	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-38 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD, including depression.  

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for Epstein Barr.

5.  Entitlement to service connection for chronic fatigue 
syndrome.

6.  Entitlement to service connection for a disability 
manifested by diffuse joint pain, including fibromyalgia and 
arthritis.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to 
December 1982.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

As set forth in more detail below, a remand is necessary with 
respect to the issues of service connection for a psychiatric 
disability other than PTSD, anemia, Epstein Barr, chronic 
fatigue syndrome, and a disability manifested by diffuse 
joint pain, including fibromyalgia and arthritis.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the Waco RO.  


FINDING OF FACT

The appellant does not currently have PTSD. 


CONCLUSIONS OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In a November 
2007 letter, VA notified the appellant and her attorney of 
the information and evidence needed to substantiate and 
complete her claims, and of what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  The November 2007 letter also included 
the additional notification requirements imposed by the U.S. 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant's service treatment and personnel records are on 
file, as are all available post-service clinical records 
specifically identified by the appellant, including both VA 
and private clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2009).  As set forth in 
more detail below, these records are entirely negative for a 
diagnosis of PTSD.  The appellant and her attorney have been 
advised that the record on appeal is entirely negative for 
any indication that the appellant has been diagnosed as 
having PTSD.  Despite such notification, neither the 
appellant nor her attorney has identified any additional 
clinical records or other pertinent evidence and none is 
evident from a review of the record.  

As set forth in more detail below, the appellant claims that 
she has PTSD as a result of a gas mask exercise during basic 
training.  She reports that the mask did not fit properly and 
she inhaled gas.  The appellant's service treatment records 
are entirely negative for any indication of treatment 
following a gas inhalation injury.  The RO has determined 
that absent additional details regarding the in-service 
stressor, any attempt to obtain corroborative evidence, 
including by contacting the service department, would be 
futile.  Neither the appellant nor her attorney has argued 
that additional efforts are necessary in this regard, nor 
have they identified an avenue of development which has not 
yet been explored with respect to the appellant's claimed 
stressor.

Here, the Board notes that the appellant has not been 
afforded a VA medical examination in connection with her 
claim of service connection for PTSD.  The appellant's 
attorney has argued that this is a "gross violation of the 
Duty to Assist."  See June 2008 written arguments at page 2.  
The Board disagrees.  

An examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; or has a presumptive 
disease or symptoms of such a disease manifesting during an 
applicable presumptive period; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service; but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, the evidence does not show that the appellant 
has ever been diagnosed as having PTSD.  Indeed, VA clinical 
records indicate that the appellant does not meet the 
criteria for a diagnosis of PTSD.  Additionally, the 
appellant did not engage in combat with the enemy and the 
record does not contain credible supporting evidence that the 
appellant's claimed in-service stressor occurred. 

Given these facts, the Board finds that an examination is not 
necessary.  See 38 C.F.R. § 3.304(f) (2009) (setting forth 
the criteria for an award of service connection for PTSD); 
see also Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.


Background

The appellant's service treatment records show that she was 
seen on a frequent basis for numerous complaints.  Her 
records, however, are entirely negative for complaints or 
findings of a psychiatric disorder, including PTSD.  At her 
September 1982 military separation medical examination, 
psychiatric evaluation was normal.  

The appellant's service personnel records show that her 
military occupational speciality was administrative 
specialist/typist.  She received no awards or decorations 
indicative of combat service, nor did she receive any 
specialized combat training.  

In September 2007, the appellant submitted an application for 
VA compensation benefits, seeking service connection for 
multiple disabilities, including a mental disorder which she 
indicated had begun in 2002.  She indicated that she had been 
receiving psychiatric treatment from VA since 2006.

In support of her claim, the RO obtained VA clinical records 
showing that in December 2006, the appellant sought to 
establish care with VA, reporting a history of various 
disabilities, including depression, fibromyalgia and chronic 
fatigue syndrome.  The diagnoses included depression.  
Subsequent VA clinical records show treatment for depression, 
not otherwise specified, and adjustment disorder.  These 
records are entirely negative for complaints or findings of 
PTSD.  Indeed, in March 2007, the examiner determined that 
the appellant did not meet the criteria for a diagnosis of 
PTSD.  

In response to the RO's request for information regarding her 
claimed in-service stressors, the appellant provided a 
January 2008 statement in which she indicated that during 
basic training, she participated in gas mask training.  She 
indicated that her mask did not work properly, causing her to 
inhale some of the gas.

Private clinical records, dated from April 1997 to May 2000 
show notations of depression, but are negative for complaints 
or findings of PTSD.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  Service connection 
may also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the 4th edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; (3) and credible supporting evidence 
that the claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f) (2009); Anglin v. West, 11 Vet. App. 361, 367 
(1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the appellant 
was engaged in combat with the enemy.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of such veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f) (2009).

Where the record does not establish that a veteran engaged in 
combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, he must provide "credible supporting evidence from 
any source" that the event alleged as the stressor in 
service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 
(1997).

The Board notes that effective October 29, 2008, VA amended 
its regulations regarding service connection for PTSD by 
eliminating the requirement for evidence corroborating the 
claimed in-service stressor in cases in which PTSD is 
diagnosed in service.  See 73 Fed. Reg. 64,210 (Oct. 29, 
2008); 74 Fed. Reg. 14,492 (Mar. 31, 2009).  In this case, 
the evidence does not show, nor does the appellant contend, 
that PTSD was diagnosed in service.  Thus, this amended 
provision is not for application.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b) 
(West 2002).  Under that provision, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Analysis

As set forth above, service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
the applicable criteria; (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressor occurred.  After reviewing the 
record, the Board finds that none of the criteria required 
for an award of service connection for PTSD has been met.  

First, the Board notes that the record on appeal contains no 
probative evidence that the appellant has ever had PTSD.  The 
appellant has undergone psychiatric evaluation on several 
occasions, including at her service separation and 
thereafter.  None of these evaluations has resulted in a 
diagnosis of PTSD.  Indeed, a March 2007 VA clinical record 
shows that the appellant does not meet the criteria for a 
diagnosis of PTSD.  

In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
U.S. Court of Appeals for the Federal Circuit observed that 
38 U.S.C.A. § 1131, as well as other relevant statutes, only 
permitted payment for disabilities existing on and after the 
date of application for such disorders.  In this case, there 
is no probative evidence of record showing that the appellant 
has ever been diagnosed as having PTSD, much less in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  To the extent the 
appellant argues that she may have PTSD, such opinion is 
clearly a matter for an individual with medical knowledge and 
expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).

In addition to a diagnosis of PTSD, service connection for 
PTSD requires credible supporting evidence that the claimed 
in-service stressors occurred. 38 C.F.R. § 3.304(f). 

In this case, there is no such evidence.  When PTSD is 
claimed as a result of combat stressors, the Board must first 
determine whether the appellant was engaged in combat and, if 
so, whether the claimed stressors are related to combat.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  The Board finds that the record does not support 
the conclusion that the appellant "engaged in combat with 
the enemy" during service.  VA O.G.C. Prec. Op. No. 12-99.  
Indeed, she does not argue otherwise.  The appellant's 
service personnel records show that she did not have a 
combat-related military occupational specialty, participated 
in no specialized combat training, received no awards or 
decorations indicative of combat service, and did not serve 
during a period of war.  For the reasons and bases discussed 
above, the Board finds that the appellant did not serve in 
combat.

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, he must provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997). 

In this case, the appellant's reported in-service stressor is 
not corroborated by her service medical or personnel records.  
Neither she nor her attorney has identified an alternative 
avenue of development and none is evident from a review of 
the record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that the factual data required by VA to 
confirm a stressor, such as names, dates, and places, are 
straightforward facts and do not place an onerous task on the 
appellant).  For these reasons, the Board finds that the 
evidence of record does not contain credible supporting 
evidence that the appellant's reported stressors occurred.  
See 38 U.S.C.A. § 5107(a) (it is a claimant's responsibility 
to support a claim of entitlement to VA benefits). 

In summary, the Board finds that the record does not contain 
probative evidence showing that the appellant currently has 
PTSD, nor does the record contain credible supporting 
evidence that her claimed in-service stressor occurred.  In 
light of these findings, service connection for PTSD is not 
warranted.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The appellant also seeks service connection for Epstein Barr, 
chronic fatigue syndrome, a disability manifested by diffuse 
joint pain, including fibromyalgia and arthritis, and anemia.  
She argues that such conditions had their inception during 
her period of active service, as evidenced by her frequent 
complaints of nonspecific symptoms such as a low grade fever, 
diffuse joint pain, and weakness.  She claims that she has 
experienced such symptoms on a continuous basis since 
service.  The appellant also argues that she has developed a 
mental disorder, including depression, and theorizes that it 
was caused or compounded by her chronic medical conditions.  

The appellant's service treatment records show that she was 
seen on a frequent basis for numerous complaints, including 
weakness, dizziness, and recurring pains all over her body.  
Various diagnoses in connection with her complaints were 
considered, including possible rheumatic fever, myalgia of 
unknown etiology, musculoskeletal pain, carpal tunnel 
syndrome, and viral syndrome.  It does not appear that any 
definitive diagnosis was identified during active service.  
The post-service record on appeal includes VA and private 
clinical records containing notations of Epstein Barr, 
chronic fatigue, fibromyalgia and arthritis, and anemia.  

Although the appellant repeatedly complained of vague 
symptoms such as diffuse joint pain and weakness during 
service, claims to have experienced such symptoms on a 
continuous basis thereafter, and has submitted clinical 
records showing current notations of Epstein Barr, chronic 
fatigue, fibromyalgia and arthritis, and anemia, she has not 
yet undergone a VA medical examination.  McLendon, 20 Vet. 
App. at 83 (observing that the third prong, which requires 
that the evidence of record indicates that the claimed 
disability or symptoms may be associated with the established 
event, is a "low threshold," one which may be satisfied by 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation).

This has not escaped the attention of the appellant's 
attorney, who has argued that a remand of this matter is 
required for the purpose of obtaining a VA medical 
examination.  See June 2008 notice of disagreement ("It is 
for a physician to determine whether the veteran's symptoms 
which she exhibited during service are attributed to diseases 
which she is today diagnosed, and whether the symptoms she 
experiences today are in fact diagnosable disabilities.").  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Fort Worth, 
Texas, VA outpatient clinic and obtain 
treatment records pertaining to the 
appellant for the period from November 
2007 to the present.  

2.  The appellant should be afforded the 
appropriate VA medical examination(s) for 
the purposes of determining the nature 
and etiology of her claimed anemia, 
Epstein Barr, chronic fatigue syndrome, 
fibromyalgia, and arthritis.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
the following:

(a) Does the appellant currently exhibit 
anemia, Epstein Barr, chronic fatigue 
syndrome, fibromyalgia, and arthritis?

(b) If so, is it at least as likely at 
not any such condition had its inception 
during her period of active service or is 
otherwise causally related to her active 
service or any incident therein?  

3.  The appellant should also be afforded 
a VA psychiatric examination to 
determined the nature and etiology of any 
current psychiatric disorder.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the 
appellant and reviewing the claims 
folder, the examiner should provide an 
opinion, with supporting rationale, as to 
whether is it at least as likely at not 
any psychiatric disorder identified on 
examination is causally related to her 
active service or any incident therein, 
or is causally related to or aggravated 
by any current disability, including 
Epstein Barr, chronic fatigue syndrome, 
fibromyalgia, and arthritis.

4.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the appellant's 
claims, considering all the evidence of 
record.  If the appellant's claims remain 
denied, he and his attorney should be 
provided with a Supplemental Statement of 
the Case and an opportunity to respond.  

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


